Citation Nr: 1142023	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was previously before the Board in September 2009 and May 2011, and was remanded each time for additional development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he has a back disability which is shown by competent evidence to be related to an accident in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be  (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

An alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303 (2007) (citing Savage v. Gober, 10 Vet.App. 488 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496. 

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for a back disability which he contends results from his falling down a ladder in service.  There is no evidence of such injury in the Veteran's service treatment records, and no symptoms of a back disability were reported during his separation physical examination.  In support of his claim, he has submitted an April 2006 letter from P.B., a fellow service member who stated that he saw the Veteran fall down ladders on multiple occasions.  

On his initial claim for service connection, the Veteran indicated that he had suffered back pain since 1970.  

The claims file contains VA outpatient treatment records which reflect that the Veteran reported a history of chronic back pain in July 2002.  X-rays taken in September 2002 indicate that he had scoliosis with mild degenerative changes in the mid to lower thoracic spine.  In October 2002, he reported that his back pain had been ongoing for many years.  In March 2003, the Veteran reported that his back pain began in service and had been ongoing since then.  Between May 2004 and September 2005, the Veteran underwent periodic aquatic therapy for his back pain.  Included in those records is a September 2004 notation of the Veteran's complaint that he had recently strained his neck and back.  

The claims file contains Social Security Administration (SSA) records which indicate that the Veteran was deemed disabled as of March 2004 due to degenerative disc disease of the thoracic spine and anxiety.  

In January 2009, the Veteran was afforded a VA orthopedic evaluation in which he was diagnosed with degenerative disc disease and degenerative joint disease of the thoracic spine which were age related.  However, the examiner stated that he could not determine "the specific origin, cause, or relationship" without resorting to speculation.  He offered no further explanation for his opinion.  In a January 2011 addendum prepared subsequent to the first Board remand, the examiner explained that his opinion was based on the fact that the Veteran's service treatment records contained no "specific adequate or applicable orthopaedic evidence" that the claimed back condition is related to service.  The Board found that opinion inadequate because it did not consider the Veteran's credible history of inservice injury.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Pursuant to the second Board remand, the Veteran was afforded a thorough VA examination of his back in May 2011, in which the examiner noted his in service injury and ongoing upper back pain since separation.  He also noted that the Veteran did not report any post-service back injury in his civilian occupations.  The examiner diagnosed chronic strain of the upper thoracic spine with age-related degenerative changes.  After reviewing the claims file and noting that there were "no records referring to a fall down the stairs," the examiner concluded that, "with currently available information and documentation, and his occupational history after the military; [sic] it would be speculation for me to attribute" his current back disability to service.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is warranted for the Veteran's back disability.  The Veteran is competent to describe the accident he suffered in service, and the Board has no reason to doubt his credibility.  Furthermore, his account of the accident is corroborated by a witness.  These statements establish that an injury occurred in service.  

Although the separation examination and contemporaneous medical history do not reflect any complaints of or treatment for a back disability, the Veteran is competent to describe any symptoms he has experienced which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted in his initial claim for compensation and reported during VA treatment and examination, he has consistently reported that back pain began in service and has continued since then.  Lay evidence cannot be rejected, or deemed nonprobative, simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  Since the Board has determined the Veteran's statements to be credible, they are sufficient to establish that he has experienced continuous symptomatology of back pain since service.  

Finally, the medical evidence establishes that the Veteran has a current back disability.  Two VA examiners have diagnosed degenerative changes of the thoracic spine.  Although neither examiner was able to determine the likely etiology of the condition, the Veteran's testimony as to the chronicity and continuity of his symptoms substantiates the relationship between his current back disability and his active service.  Accordingly, resolving all doubt in the Veteran's favor, all of the elements of a service connection claim are met, and the claim for service connection for a back disability is granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for a back disability is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


